IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT




                             No. 99-41103
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

AGUSTIN GONZALEZ,

                                           Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-99-CR-151-1
                      --------------------
                          June 13, 2000


Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Agustin Gonzalez has appealed his conviction for violating

8 U.S.C. § 1326(a).    The judgment must be AFFIRMED.    See United

States v. Benitez-Villafuerte, 186 F.3d 651, 656-59 (5th Cir.

1999), cert. denied, 120 S. Ct. 838 (2000).

     AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.